The plaintiff commenced this action on the 25th day of June, 1947, in the circuit court for Taylor county.  The action was subsequently transferred to the circuit court for Milwaukee county for convenience.  The plaintiff sought a divorce from his wife, to whom he was married at Milwaukee, Wisconsin, on June 21, 1941.  She had a son Robert by a former marriage.  From the time of their marriage until September, 1942, the plaintiff and the defendant lived in a tavern operated by the defendant's parents.  At the time of his marriage the plaintiff had saved $1,800.  In March, 1942, the plaintiff made arrangements for the purchase of a farm from his parents, who reside in Taylor county.  He paid his father $2,000 on the purchase price.  The defendant did not wish to live on the farm and the purchase price was returned to the plaintiff.  In April, 1943, the plaintiff went into military *Page 539 
service where he remained until January, 1946.  During the time plaintiff was in the service defendant received the usual allotment of an army wife, which was increased in June, 1945, upon the birth of the son Richard.  In addition the plaintiff gave her small sums of money and some cigarettes and candy.
In May, 1947, the plaintiff and defendant sold their home and realized the sum of $4,919.55, which was deposited in the joint names of the parties in a Milwaukee bank.  In April the plaintiff went to Lublin, Taylor county, and on June 17, 1947, moved his family there.  Disagreements arose between them and on the 25th of June, 1947, plaintiff retained an attorney and commenced this action for divorce.  The defendant answered and counterclaimed, asking for divorce on the grounds of cruel and inhuman treatment by the plaintiff. From judgment of divorce in favor of the defendant on her counterclaim, entered October 17, 1947, the plaintiff appeals.
Upon the trial the court found that the allegations of the plaintiff's complaint were not proven; that for more than a year last past the plaintiff had been guilty of a course of extreme cruelty of and toward the defendant by means other than physical violence.
On appeal the plaintiff contends that the amount awarded the defendant as a final division of the property of the parties is excessive and that the finding that the plaintiff was guilty of cruel and inhuman treatment toward the defendant is against the great weight and clear preponderance of the evidence.
The court awarded the sum of $2,500 to the defendant as temporary and permanent alimony and as a final division of *Page 540 
the estate of the parties.  It was adjudged that the plaintiff should pay to the defendant $40 a month as and for support money for the minor child of the parties, awarded the plaintiff $450 for attorneys' fees, and $54.79 for disbursements.
We have carefully examined the record in this case.  It presents a pure question of fact.  The evidence offered and received on the trial, if believed, is ample to support the findings of the trial court.  If the trial court had believed the plaintiff as against the defendant, no doubt the result would have been different.  The court found that the plaintiff had accused the defendant of drunkenness, used vile and indecent language toward her, called her profane names, and his conduct toward her was such as to seriously affect the physical and mental well-being of the defendant.  The findings amply support the judgment.  No useful purpose would be served by setting out in detail the contentions of the parties or the evidence upon which the court based its decision.
With respect to the division of the estate of the parties it appears that at the time this action was begun the parties had a checking account of $4,919.55 in their joint names and, in addition to the household furniture, an automobile worth $1,100. The defendant testified that at the time of the trial she had no means of her own.
Under the circumstances of this case it is considered that the court did not abuse its discretion in awarding the defendant $2,500 as a final division of the estate of the parties.
By the Court. — Judgment affirmed. *Page 541